 
AGREEMENT
 




This Agreement, dated as of May 3, 2013 (the “Agreement”), is by and among The
Jones Group Inc., a Pennsylvania corporation (the “Company”), James Mitarotonda
and the other Persons and entities that are signatories hereto (collectively,
the “Barington Group,” and each, individually, a “member” of the Barington
Group).
 
WHEREAS, prior to the date hereof a member of the Barington Group delivered a
letter (the “Nomination Notice Letter”) to the Company, dated as of March 27,
2013, indicating its intention to nominate five individuals for election to the
Board of Directors of the Company (the “Board”);
 
WHEREAS, the Company and the Barington Group have agreed that it is in their
mutual interests to enter into this Agreement;
 
WHEREAS, the Company has agreed that in connection with the Company’s 2013
Annual Meeting of Shareholders (the “2013 Annual Meeting”), the Board will
nominate for election as a member of the Board, and recommend that the Company’s
shareholders vote to elect as a director of the Company, James Mitarotonda (the
“Barington Nominee”); and
 
WHEREAS, the Barington Group has agreed to withdraw the nominations in the
Nomination Notice Letter and to vote for the election of the Company’s nominees
for directors at the 2013 Annual Meeting.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
DEFINITIONS
 
 
Section 1.1 Defined Terms. For purposes of this Agreement:
 
(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).
 
(b) “Associate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act.
 
(c) “Applicable Law” means any federal, national, state, local, cantonal,
municipal, international, multinational or SRO statute, law, ordinance,
directives, rule (including rules of common law), regulation, ordinance, treaty,
Order, permit, authorization or other requirement of any Governmental Authority.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d) “Beneficial Owner”, “Beneficially Own” or “Beneficial Ownership” has the
meaning assigned to such term in Rule 13d-3 promulgated by the SEC under the
Exchange Act, and a Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule (in each case,
irrespective of whether or not such Rule is actually applicable in such
circumstance).
 
(e) “Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 promulgated by the SEC under the Exchange Act) that increase in
value as the value of any Equity Securities of the Company increases, including
a long convertible security, a long call option and a short put option position,
in each case, regardless of whether (x) such interest conveys any voting rights
in such security, (y) such interest is required to be, or is capable of being,
settled through delivery of such security or (z) other transactions hedge the
economic effect of such interest.
 
(f) “Equity Securities” means any and all (i) shares, interests, participations
or other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation), (ii)
securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) any
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.
 
(g) “Governmental Authority” means any federal, national, state, local,
municipal, international or multinational government or political subdivision
thereof, governmental department, commission, board, bureau, agency, taxing or
regulatory authority, instrumentality or judicial or administrative body, or
arbitrator or SRO, having jurisdiction over the matter or matters in question.
 
(h) “Order” means any judgment, decision, decree, order, settlement, injunction,
writ, stipulation, determination or award issued by any Governmental Authority.
 
(i) “Person” means an individual, company, corporation, partnership, limited
liability company, trust, body corporate (wherever located) or other entity,
organization or unincorporated association, including any Governmental
Authority.
 
(j) “SRO” means (i) any “self-regulatory organization” as defined in Section
3(a)(26) of the Exchange Act, (ii) any other United States or foreign securities
exchange, futures exchange, commodities exchange or contract market or (iii) any
other securities exchange.
 
Section 1.2 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein”, “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. The word “will” shall be construed to have the same meaning
and effect as the word “shall”.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.
 
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE II
COVENANTS
 
 
Section 2.1 Board of Directors, Annual Meeting and Related Matters.
 
(a) Nomination of New Directors. The Company agrees that at the 2013 Annual
Meeting, the Board will:
 
(1) nominate the Barington Nominee as a director of the Company to hold such
position until the 2014 Annual Meeting (as defined below) and until such
Barington Nominee’s successor has been duly elected, or until his or her earlier
death, resignation or removal; and
 
(2) cause all proxies received by the Company to be voted in the manner
specified by such proxies.
 
(b) Election of New Directors. The Company shall use all commercially reasonable
efforts to ensure that the Barington Nominee is elected by the Company’s
shareholders at the 2013 Annual Meeting including, without limitation,
recommending that the Company’s shareholders vote in favor of the election of
the Barington Nominee at the 2013 Annual Meeting. None of the Company, the Board
or the Nominating/Corporate Governance Committee of the Board (the “Nominating
Committee”) shall take any position, make any statements or take any action
inconsistent with such recommendation.  None of the Company, the Board or the
Nominating Committee shall be under any obligation to nominate any Person,
including the Barington Nominee for election to the Board at the 2014 Annual
Meeting, or at any other meeting of the shareholders of the Company (other than
the 2013 Annual Meeting) or otherwise.
 
(c) Committee Appointments.  If elected to the Board at the 2013 Annual Meeting,
the Barington Nominee shall be appointed to serve on either (at the option of
the Board) the Board’s Compensation Committee or Audit Committee, provided that
the Barington Nominee is qualified to serve on such committees under Applicable
Law, the charters of such committees and the Company’s Director Independence
Standards.
 
(d) Qualifications. Prior to the execution of this Agreement, the Board has
reviewed and approved the qualifications of the Barington Nominee to serve as a
member of the Board and has determined that the Barington Nominee (i) is
“independent” in accordance with the requirements of the Company’s Director
Independence Standards and (ii) is otherwise qualified to serve as a director of
the Company and a member of the Board’s Compensation Committee and Audit
Committee.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(e) Role of Nominees. Subject to Applicable Law, the Barington Nominee, upon
election to the Board will be governed by the same protections and obligations,
and shall have the same rights and benefits, as are applicable to all other
directors of the Company.
 
(f) Proxy Solicitation Materials. The Company and the Board agree that the
Company’s proxy statement (as such term is defined in Rule 14a-1 promulgated by
the SEC under the Exchange Act) with respect to the 2013 Annual Meeting (such
proxy statement, the “2013 Proxy Statement”) and all other solicitation
materials to be delivered to shareholders in connection with the 2013 Annual
Meeting (in each case excepting any materials delivered prior to the date
hereof) shall be prepared in accordance with, and in a manner consistent with
the intent and purpose of, this Agreement.  The Company will provide the
Barington Group with true and complete copies of any portion of the 2013 Proxy
Statement or other soliciting materials (as such term is used in Rule 14a-6
promulgated by the SEC under the Exchange Act) with respect to the 2013 Annual
Meeting, in each case that refer to the Barington Group, the Barington Nominee
or this Agreement, at least two business days in advance of filing such
materials with the SEC in order to permit the Barington Group a reasonable
opportunity to review and comment on such materials, and will consider in good
faith any comments received from the Barington Group and its counsel.  Except as
otherwise required by Applicable Law, the Company shall use the same or
substantially similar language, or any summary thereof that is agreed upon for
the foregoing filings, in all other filings with the SEC that disclose, discuss,
refer to or are being filed in response to or as a result of this
Agreement.  The Barington Group will provide, as promptly as reasonably
practicable, all information relating to the Barington Nominee (and other
information, if any) to the extent required under Applicable Law to be included
in the Company’s 2013 Proxy Statement and any other soliciting materials (as
such term is used in Rule 14a-6 promulgated by the SEC under the Exchange Act)
to be filed with the SEC or delivered to shareholders in connection with the
2013 Annual Meeting. The 2013 Proxy Statement and other soliciting materials
shall contain the same type of information and manner of presentation concerning
the Barington Nominee as provided for the Company’s other independent director
nominees.
 
(g) Replacement Directors. If at any time prior to the Company’s 2014 Annual
Meeting of Shareholders (the “2014 Annual Meeting”) the Barington Nominee is
unable or unwilling to serve (or continue to serve) as a director of the Company
for any reason, then the Barington Group shall be entitled to designate a
replacement Barington Nominee (any replacement Barington Nominee selected in
accordance with this Section 2.1(g), a “Replacement Nominee”), and such
Replacement Nominee shall be deemed a Barington Nominee for all purposes of this
Agreement. In proposing an individual as a Replacement Nominee pursuant to this
Section 2.1(g), the Barington Group shall provide the Company with such
information regarding such individual as would be required to nominate such
individual as a director pursuant to Article V, Section 5.11 of the Company’s
By-laws and any other information reasonably requested by the Company consistent
with its practice with other directors. Notwithstanding the foregoing, the
Barington Group will not be entitled to designate a particular Replacement
Nominee pursuant to this Section 2.1(g) in the event that the Board or the
Nominating Committee reasonably determines that (i) the appointment or election
of such Replacement Nominee to the Board would cause the Company to not be in
compliance with Applicable Law, (ii) such Replacement Nominee has been involved
in any of the events enumerated in Item 2(d) or (e) of Schedule 13D under the
Exchange Act or Item 401(f) of Regulation S-K under the Securities Act of 1933,
as amended, or is subject to any Order of any Governmental Authority prohibiting
service as a director of any public company, (iii) such Replacement Nominee does
not satisfy the director eligibility requirements applicable to the other
members of the Board or (iv) such Replacement Nominee is not reasonably
acceptable to the Board or Nominating Committee.  In any such case described in
clauses (i) through (iv) of the immediately preceding sentence, the Barington
Group will withdraw the designation of such proposed Replacement Nominee and be
permitted to designate a replacement therefor (which Replacement Nominee will
also be subject to the requirements of this Section 2.1(g)).
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Section 2.2 Voting Provisions.  The Barington Group, together with its
Affiliates, will cause all shares of common stock of the Company, par value
$0.01 per share (the “Common Stock”), for which they have the right to vote or
direct the vote as of the record date for the 2013 Annual Meeting to be present
for quorum purposes and to be voted at such meeting or at any adjournments or
postponements thereof (a) in favor of all those Persons nominated to serve as
directors of the Company by the Board or the Nominating Committee and (b)
against any shareholder nominations for director which are not approved and
recommended by the Board for election at such meeting, so long as the slate of
directors nominated and recommended by the Board includes the Barington Nominee.
 
Section 2.3 Undertakings by the Barington Group. By executing this Agreement,
the Barington Group hereby (i) irrevocably withdraws the Nomination Notice
Letter and any nominations to the Board made prior to the date hereof and (ii)
covenants and agrees not to, directly or indirectly, solicit proxies or
participate or engage in a proxy contest with respect to the election of
directors at the 2013 Annual Meeting or any other proposal known to the
Barington Group to be considered at the 2013 Annual Meeting or present any other
proposal for consideration at the 2013 Annual Meeting.
 
Section 2.4 Publicity. Promptly after the execution of this Agreement, the
Company will issue a mutually acceptable joint press release in the form
attached hereto as Schedule A and the Company will file a Form 8-K with respect
to this Agreement in the form attached hereto as Schedule B.  Neither of the
parties hereto shall issue any other press release with respect to this
Agreement, the Nomination Notice Letter, the 2013 Annual Meeting and all related
activities and matters, without the prior written consent of the other
party.   Furthermore, the parties hereto shall consult with each other before
issuing, and give each other the opportunity to review and comment upon, any
public statements with respect to this Agreement, the Nomination Notice Letter,
the 2013 Annual Meeting and all related activities and matters, and shall not
issue any such public statement prior to such consultation, except as may be
required by Applicable Law, it being understood that the final form and content
of any such public statement shall be at the final discretion of the disclosing
party.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.5 Standstill.
 
(a) Each member of the Barington Group agrees that, during the Standstill Period
(as defined below), without the prior written consent of the Board specifically
expressed in a written resolution adopted by a majority vote of the entire
Board, neither it nor any of its Affiliates or Associates under its control or
discretion will, and it will cause each of its Affiliates and Associates under
its control not to, directly or indirectly in any manner: (i) engage in any
“solicitation” of “proxies” (as such terms are used in the rules of the SEC) or
consents to vote any securities of the Company with respect to the election of
directors, or become a participant in any election contest with respect to the
Company; (ii) seek to influence any person with respect to the voting of any
securities of the Company; provided, however, that any member of the Barington
Group and any Affiliate or Associate of any such member may disclose, publicly
or otherwise, how it intends to vote or act with respect to any securities of
the Company, any stockholder proposal or other matter to be voted on by the
stockholders of the Company (other than the election of directors) and the
reasons therefor; (iii) otherwise publicly act, alone or in concert with others,
to seek to control or influence the management, Board or policies of the Company
or initiate or take any action to obtain representation on the Board; or (iv)
enter into any agreements with any third party with respect to any of the
foregoing, except in each case, as expressly contemplated or permitted by this
Agreement, it being understood and agreed that nothing contained herein shall be
construed to limit the ability of any member of the Barington Group and any
Affiliate or Associate of any such member to form a “group” pursuant to Rule
13d-5 promulgated by the SEC under the Exchange Act with, or acquire additional
shares of Common Stock from, any party. Notwithstanding the foregoing, the
provisions of this Section 2.5 shall not limit in any respect the actions of any
director of the Company in his or her capacity as such, recognizing that such
actions are subject to such director’s fiduciary duties to the Company and its
shareholders.
 
(b) “Standstill Period” shall mean the period beginning on the date hereof and
ending on the earlier of June 14, 2014 and the date of the Company’s 2014 Annual
Meeting.
 
(c) Nothing contained in this Agreement shall limit any member of the Barington
Group or the Associates or Affiliates of such member from taking any of the
actions otherwise prohibited in this Agreement in connection with the 2014
Annual Meeting, including, without limitation, nominating directors or
soliciting proxies for the election of directors or other purposes, requesting a
shareholder list, related information and other books and records, making public
filings or announcements or taking any other action, in each case, related to
the solicitation of proxies at the 2014 Annual Meeting.
 
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III
OTHER PROVISIONS
 
 
Section 3.1 Representations and Warranties.
 
 
(a) Representations and Warranties of the Company. The Company hereby represents
and warrants that (i) it is a corporation, duly incorporated, validly existing
and in good standing under the laws of the Commonwealth of Pennsylvania, (ii) it
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement, (iii) the execution and
delivery by the Company of this Agreement and the performance of the obligations
of the Company under this Agreement have been duly authorized by all necessary
corporate action on the part of the Company, (iv) this Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency and other laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity, and (v) neither the execution of this Agreement nor the
consummation of any of the transactions contemplated hereby nor the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to the terms of the Articles of Incorporation or By-laws
of the Company or any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which its or their property is subject.
 
(b) Representations and Warranties of the Barington Group. Each member of the
Barington Group represents and warrants that (i) in the case of members of the
Barington Group that are not natural persons, such member has been duly formed,
is validly existing and, where such concept is applicable, is in good standing
under the laws of its jurisdiction of organization, (ii) such member has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement, (iii) in the case of members of
the Barington Group that are not natural persons, the execution and delivery by
such member of this Agreement and the performance by such member of its
obligations under this Agreement have been duly authorized by all necessary
corporate or other analogous action on the part of such member, (iv) this
Agreement has been duly executed and delivered by such member and, assuming the
due authorization, execution and delivery by the other parties hereto,
constitutes a legal, valid and binding obligation of such member, enforceable
against such member in accordance with its terms, subject to bankruptcy,
insolvency and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity and (v) as of the date
hereof, such member and its respective Affiliates and Associates Beneficially
Own and own of record the number of shares of Common Stock listed on Annex A
opposite such member’s name and such shares constitute all of the Equity
Securities and Derivative Instruments of the Company Beneficially Owned or owned
of record by such member.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Section 3.2 Expenses.  Within five business days of the date hereof, the Company
shall pay the Barington Group $170,000 by certified check or wire transfer of
immediately available funds to reimburse the Barington Group for their
out-of-pocket expenses incurred prior to the date of this Agreement in
connection with the Nomination Notice Letter, the 2013 Annual Meeting, the
drafting, negotiation and execution of this Agreement and all of their other
activities and matters related to the foregoing, including, without limitation,
the fees and disbursements of counsel, consultants and other advisors.  Except
as provided in the preceding sentence, all costs and expenses incurred in
connection with the Nomination Notice Letter, the 2013 Annual Meeting, the
negotiation and execution of this Agreement and all related activities and
matters will be paid by the party incurring such cost or expenses.
 
Section 3.3 Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
thereof.  This Agreement may be amended only by an agreement in writing executed
by the parties hereto, or in the case of the Barington Group, the Barington
Representative.
 
Section 3.4 Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below and the appropriate confirmation is received or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this subsection:
 

 
if to the Company:
 
The Jones Group Inc.
1411 Broadway
New York, New York 10018
Facsimile: (501) 790-9988
Attention: General Counsel
       
with a copy to:
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Facsimile: (212) 474-3700
Attention: Scott A. Barshay
George F. Schoen




 
if to the Barington Group:
 
Barington Capital Group, L.P.
888 Seventh Avenue, 17th Floor
New York, New York 10019
Facsimile: (212) 586-7684
Attention: James A. Mitarotonda
 
 
with a copy to:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue  of the Americas
New York, New York 10036
Facsimile: (212) 715-8401
Attention: Peter Smith


 
 
8

--------------------------------------------------------------------------------

 
 
 
Section 3.5 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF,
EXCEPT TO THE EXTENT THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA ARE
MANDATORILY APPLICABLE TO THIS AGREEMENT.
 
Section 3.6 Consent to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of (a) any New York State
court sitting in the County of New York and (b) the United States District Court
for the Southern District of New York, for the purposes of any litigation
arising out of this Agreement (and each agrees that no such litigation relating
to this Agreement shall be brought by it or any of its Affiliates except in such
courts).  Each of the parties hereto further agrees that, to the fullest extent
permitted by Applicable Law, service of any process, summons, notice or document
by U.S. registered mail to such Person’s respective address set forth in Section
3.4 shall be effective service of process for any litigation in New York with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence.  Each of the parties hereto
irrevocably and unconditionally waives (and agrees not to plead or claim) any
objection to the laying of venue of any litigation arising out of this Agreement
in (a) any New York State court sitting in the County of New York or (b) the
United States District Court for the Southern District of New York, or that any
such litigation brought in any such court has been brought in an inconvenient
forum.
 
Section 3.7 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 3.7.
 
Section 3.8 Specific Performance.  The parties acknowledge that their
obligations hereunder are unique and that remedies at law, including monetary
damages, will be inadequate in the event any party should default in the
performance of its obligations under this Agreement.  Accordingly, in the event
of any such breach, the non-defaulting party shall be entitled to equitable
relief (if the court so grants), without the proof of actual damages, including
in the form of an injunction or injunctions or orders for specific performance
to prevent breaches of this Agreement and to order the defaulting party to
affirmatively carry out its obligations under this Agreement, and such
defaulting party hereby waives any defense to the effect that a remedy at law
would be an adequate remedy for such breach or that an award of specific
performance is not an appropriate remedy for any reason of law or equity.  Such
equitable relief shall be in addition to any other remedy to which the parties
hereto are entitled to at law or in equity as a remedy for such nonperformance,
breach or threatened breach.  Each party hereby waives any requirements for the
securing or posting of any bond with such equitable remedy.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Section 3.9 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns, and nothing in this Agreement is intended to confer on any Person other
than the parties hereto or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
Section 3.10 Representative.   Each member of the Barington Group hereby
irrevocably appoints Barington Capital Group, L.P. as such member’s
attorney-in-fact and representative (the “Barington Representative”), in such
member’s place and stead, to do any and all things and to execute any and all
documents and give and receive any and all notices or instructions in connection
with this Agreement and the transactions contemplated hereby. The Company shall
be entitled to rely, as being binding on each member of the Barington Group,
upon any action taken by the Barington Representative or upon any document,
notice, instruction or other writing given or executed by the Barington
Representative.
 
Section 3.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
[Remainder of Page Left Blank Intentionally]
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.
 
 

  THE JONES GROUP INC.          
 
By:
/s/ Ira Dansky       Name:   Ira Dansky        Title:     Executive Vice
President, General Counsel & Secretary          


 
 
 

--------------------------------------------------------------------------------

 


 

  JAMES A. MITAROTONDA          
 
 
/s/ James A. Mitarotonda                          


 
 

--------------------------------------------------------------------------------

 
 
 

  BARINGTON COMPANIES EQUITY PARTNERS, L.P.             By: Barington Companies
Investors, LLC, its general partner          
 
By:
/s/ James A. Mitarotonda       Name:   James A. Mitarotonda       Title:    
Managing Member          

 


 
 

--------------------------------------------------------------------------------

 
 
 

  BARINGTON SPV I, L.P.             By: Barington Companies Investors, LLC, its
general partner          
 
By:
/s/ James A. Mitarotonda       Name:   James A. Mitarotonda      
Title:     Managing Member          

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

  BARINGTON COMPANIES INVESTORS, LLC          
 
By:
/s/ James A. Mitarotonda       Name:   James A. Mitarotonda       Title:    
Managing Member          


 
 

--------------------------------------------------------------------------------

 
 
 

  BARINGTON CAPITAL GROUP, L.P.             By: LNA Capital Corp., its general
partner          
 
By:
/s/ James A. Mitarotonda       Name:   James A. Mitarotonda       Title:    
President and CEO          


 
 
 

--------------------------------------------------------------------------------

 
 
 

  LNA CAPITAL CORP.          
 
By:
/s/ James A. Mitarotonda       Name:   James A. Mitarotonda       Title:    
President and CEO          



 
 
 

--------------------------------------------------------------------------------

 
 
 

  HILCO, INC.          
 
By:
/s/ Jeffrey Hecktman       Name:   Jeffrey Hecktman       Title:     President  
       


 
 
 

--------------------------------------------------------------------------------

 
 
 

  HARTZ CAPITAL INVESTMENTS, LLC             By: HARTZ CAPITAL, INC., its
Manager          
 
By:
/s/ Jonathan B. Schindel       Name:   Jonathan B. Schindel       Title:    
Secretary & General Counsel          


 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE A
 
 
Agreed form of Press Release

 
 
 

--------------------------------------------------------------------------------

 
 


For Immediate Release


The Jones Group Inc.
Barington Capital Group, L.P.
   
Investors:
Contact:
John T. McClain, Chief Financial Officer
The Jones Group
(212) 703-9189
Jared Landaw, Chief Operating Officer and
General Counsel
Barington Capital Group, L.P.
 
(212) 974-5713
Media Contacts:
 
Joele Frank and Sharon Stern
 
Joele Frank, Wilkinson Brimmer Katcher
 
(212) 355-4449
 



The Jones Group Nominates James A. Mitarotonda for Election to its Board of
Directors


Expands Board from 10 to 11 Directors


NEW YORK– May 6, 2013 – The Jones Group Inc. (“Jones” or the “Company”) (NYSE:
JNY) today announced that it has reached an agreement with Barington Capital
Group, L.P. (“Barington”) under which James A. Mitarotonda has been nominated to
stand for election to the Board of Directors at the Company’s 2013 Annual
Meeting of Stockholders. With the addition of Mr. Mitarotonda, the Jones Board
of Directors will expand to eleven members, eight of whom are independent, ten
of whom are non-management and all of whom are annually elected.


Robert L. Mettler, Chair of the Nominating and Corporate Governance Committee
and Presiding Independent Director of the Board of Directors, said: “We value
Jim’s expertise in the retail, apparel and footwear industries and welcome his
input as we continue to execute on our plan and drive results during this
pivotal period of transformation for the Company.  The Jones Group Board of
Directors and management team are focused on improving profitability and
enhancing shareholder value for the long-term.”


James A. Mitarotonda, Chairman and Chief Executive Officer of Barington Capital
Group, stated: “I am pleased to join the Board of The Jones Group, a
well-respected company with significant potential for future growth.  I support
the recent initiatives the Company has taken and I look forward to working with
my fellow directors to build value for all Jones Group stockholders.”


After joining the Board, Mr. Mitarotonda will be serving on the Audit Committee.


As part of the agreement, Barington, which represents a group of investors that
owns approximately 2.3% of The Jones Group common stock, has agreed to vote its
shares in support of all of the Company’s director nominees at the 2013 Annual
Meeting.  Barington has also agreed to certain customary “standstill”
provisions.


The Company will file the full text of the agreement on a Form 8-K with the
Securities and Exchange Commission today, and will also file and mail to its
stockholders its proxy materials in due course.  The annual meeting will be held
on June 14, 2013 and stockholders of record at the close of business on March
26, 2013 will be entitled to vote.

 
 
 

--------------------------------------------------------------------------------

 
 
 
About James A. Mitarotonda


James A. Mitarotonda is Chairman, President and Chief Executive Officer of
Barington Capital Group, L.P., an investment firm that he co-founded in November
1991 that has significant experience investing in retail, apparel and footwear
companies.  He currently serves as a director of A. Schulman, Inc. and The Pep
Boys – Manny, Moe & Jack and is a former director of a number of publically
traded companies, including Griffon Corporation, Gerber Scientific, Inc.,
Register.com, Inc. and Ameron International Corporation.  Mr. Mitarotonda
received an M.B.A. from New York University’s Graduate School of Business
Administration (now known as the Stern School of Business) and a B.A. in
economics from Queens College, where he now serves as Chairman of its Business
Advisory Board.


About Barington Capital Group, L.P.


Barington Capital Group, L.P. is an investment management firm that primarily
invests in undervalued, small and mid-capitalization companies.  Barington and
its principals are experienced value-added investors who have taken active roles
in assisting companies in creating or improving shareholder value. Barington has
significant experience investing in retail, apparel and footwear companies, with
prior investments in The Warnaco Group, Dillard’s, Nautica, Steven Madden,
Payless ShoeSource, Stride Rite, Maxwell Shoe and Harry Winston.


About The Jones Group Inc.


The Jones Group Inc. (www.jonesgroupinc.com) is a leading global designer,
marketer and wholesaler of over 35 brands with product expertise in apparel,
footwear, jeanswear, jewelry and handbags.  The Jones Group has a reputation for
innovation, excellence in product quality and value, operational execution and
talent.  The Company also markets directly to consumers through branded
specialty retail and outlet stores, through concessions at upscale department
stores and through its e-commerce sites.


The Company’s internationally recognized brands and licensing agreements (L)
include: Nine West, Jones New York, Anne Klein, Kurt Geiger, Rachel Roy (L),
Robert Rodriguez, Robbi & Nikki, Stuart Weitzman, Brian Atwood (L), Boutique 9,
Easy Spirit, Carvela, Gloria Vanderbilt, l.e.i., Bandolino, Enzo Angiolini, Nine
& Co., GLO, Joan & David, Miss KG, Kasper, Energie, Evan-Picone, Le Suit,
Mootsies Tootsies, Grane, Erika, Napier, Jessica Simpson (L), Givenchy (L),
Judith Jack, Albert Nipon, Pappagallo and Rafe (L).


Additional Information and Where to Find It


This communication may be deemed to be solicitation material in respect of the
Company’s 2013 annual meeting.  In connection with the 2013 annual meeting, the
Company plans to file with the Securities and Exchange Commission (the “SEC”)
and mail to its shareholders eligible to vote at the 2013 annual meeting a
definitive proxy statement. THE COMPANY ADVISES ITS SECURITY HOLDERS TO READ THE
DEFINITIVE PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS FOR THE 2013 ANNUAL
MEETING WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION. Security holders may obtain a free copy of these documents (once
available) at the SEC’s website at http://www.sec.gov. The definitive proxy
statement and these other documents may also be obtained free of charge from the
Company by contacting John McClain, The Jones Group Chief Financial Officer, at
(212) 703-9189 or JMcClain@jny.com.  Such documents are not currently available.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Participants in Solicitation


The Company, its directors and certain of its executive officers may be deemed
to be participants in the solicitation of proxies from the Company’s security
holders in connection with the Company’s 2013 annual meeting. Security holders
may obtain information regarding the names, affiliations and interests of such
individuals in the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2012, its Form 10-K/A dated April 30, 2013 and its definitive
proxy statement dated April 13, 2012, each of which has been filed with the SEC.
To the extent holdings of the Company’s securities have changed from the amounts
included in the Form 10-K/A dated April 30, 2013, such changes have been or will
be reflected on Statements of Change in Ownership on Forms 4 and 5 filed with
the SEC and will be reflected in the definitive proxy statement for the 2013
annual meeting. Additional information regarding such individuals will be
included in the definitive proxy statement for the 2013 annual meeting. These
documents (once available) may be obtained free of charge at the SEC’s website
at http://www.sec.gov or from the Company by contacting John McClain, The Jones
Group Chief Financial Officer, at (212) 703-9189 or JMcClain@jny.com.
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
SCHEDULE B
 
 
Agreed form of Form 8-K
 




 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
UNITED STATES SECURITIES AND EXCHANGE COMMISSION


Washington, D.C. 20549


FORM 8-K


CURRENT REPORT
PURSUANT TO SECTION 13 OR 15(d) OF THE
SECURITIES EXCHANGE ACT OF 1934


Date of Report (Date of earliest event reported):
May 3, 2013
 

--------------------------------------------------------------------------------

 
THE JONES GROUP INC.
(Exact Name of registrant as specified in its charter)
 
 

--------------------------------------------------------------------------------


 
 
Pennsylvania
 
 
1-10746
 
 
 
06-0935166
 (State or Other Jurisdiction of Incorporation)    (Commission File Number)  
(IRS Employer Identification No.)




 
1411 Broadway
New York, New York  10018
 
     (Address of principal executive offices)          
(212) 642-3860
 
     (Registrant’s telephone number, including area code)          
Not Applicable
 
     Former name or former address, if changed since last report        

 
Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:


[  ] Written communications pursuant to Rule 425 under the Securities Act (17
CFR 230.425)
x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)
[  ] Pre-commencement communications pursuant to Rule 14d-2(b) under the
Exchange Act (17 CFR 240.14d-2(b))
[  ] Pre-commencement communications pursuant to Rule 13e-4(c) under the
Exchange Act (17 CFR 240.13e-4(c))
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Item 1.01 – Entry into a Material Definitive Agreement.


On May 3, 2013, The Jones Group Inc. (the “Company”) entered into an agreement
(the “Agreement”) with Barington Capital Group, L.P. and certain of its
affiliates and co-investors (such entities, collectively, the “Barington
Group”).  A copy of the press release announcing the Agreement is attached as
Exhibit 99.1 hereto and is incorporated by reference herein.


The following description of the Agreement is qualified in its entirety by
reference to the full text of the Agreement, which is attached hereto as Exhibit
10.1 and is incorporated herein by reference.


Pursuant to the Agreement, the Company’s Board of Directors (the “Board”) has
authorized an increase in the size of the Board of Directors to 11 directors
from its current 10.  The Board has also agreed to include James Mitarotonda on
the Board’s slate of nominees for election as a director at the Company’s 2013
annual meeting of shareholders (the “2013 annual meeting”) for a one-year term
ending at the Company’s 2014 annual meeting of shareholders.


After joining the Board, James Mitarotonda will be serving on the Audit
Committee.


The Barington Group has agreed to abide by certain customary standstill
provisions until the Company’s 2014 annual meeting of shareholders.


The Barington Group has agreed to vote its shares of the Company’s common stock
at the 2013 annual meeting (a) in favor of the Board’s slate of nominees and (b)
against any shareholder nominations for director which are not approved and
recommended by the Board.  Collectively, the Barington Group is the beneficial
owner of approximately 2.3% of the Company’s outstanding shares of common stock.


Additional Information and Where to Find It


This communication may be deemed to be solicitation material in respect of the
Company’s 2013 annual meeting.  In connection with the 2013 annual meeting, the
Company plans to file with the Securities and Exchange Commission (the “SEC”)
and mail to its shareholders eligible to vote at the 2013 annual meeting a
definitive proxy statement. THE COMPANY ADVISES ITS SECURITY HOLDERS TO READ THE
DEFINITIVE PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS FOR THE 2013 ANNUAL
MEETING WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION. Security holders may obtain a free copy of these documents (once
available) at the SEC’s website at http://www.sec.gov. The definitive proxy
statement and these other documents may also be obtained free of charge from the
Company by contacting John McClain, The Jones Group Chief Financial Officer, at
(212) 703-9189 or JMcClain@jny.com.  Such documents are not currently available.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Participants in Solicitation


The Company, its directors and certain of its executive officers may be deemed
to be participants in the solicitation of proxies from the Company’s security
holders in connection with the Company’s 2013 annual meeting. Security holders
may obtain information regarding the names, affiliations and interests of such
individuals in the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2012, its Form 10-K/A dated April 30, 2013 and its definitive
proxy statement dated April 13, 2012, each of which has been filed with the SEC.
To the extent holdings of the Company’s securities have changed from the amounts
included in the Form 10-K/A dated April 30, 2013, such changes have been or will
be reflected on Statements of Change in Ownership on Forms 4 and 5 filed with
the SEC and will be reflected in the definitive proxy statement for the 2013
annual meeting.  Additional information regarding such individuals will be
included in the definitive proxy statement for the 2013 annual meeting.  These
documents (once available) may be obtained free of charge at the SEC’s website
at http://www.sec.gov or from the Company by contacting John McClain, The Jones
Group Chief Financial Officer, at (212) 703-9189 or JMcClain@jny.com.
 
Item 9.01 – Financial Statements and Exhibits.
 
Exhibit No.
 
Description

10.1
 
Agreement by and among the Company and the Barington Group, dated May 3, 2013
     
99.1
 
Press Release, dated May 6, 2013

 
 
 
 

--------------------------------------------------------------------------------

 

 
 SIGNATURES


Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.
 
 

 
THE JONES GROUP INC.
(Registrant)
         
 
By:
/s/        Name:   Ira Dansky       Title:     Executive Vice President, General
Counsel and Secretary            Date: May 6, 2013               

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit Index
 
Exhibit No.
 
Description

10.1
 
Agreement by and among the Company and the Barington Group, dated May 3, 2013
     
99.1
 
Press Release, dated May 6, 2013



 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX A

 
Beneficial Ownership of Common Stock by Barington Group Members
 


Entity
Number of Shares of Company Common Stock Beneficially Owned
James A. Mitarotonda
1,834,400
Barington Companies Equity Partners, L.P.
585,000
Barington SPV I, L.P.
642,200
Barington Companies Investors, LLC
1,834,400
Barington Capital Group, L.P.
1,834,400
LNA Capital Corp.
1,834,400
Hilco, Inc.
9,500
Hartz Capital Investments, LLC
607,200


